Citation Nr: 0627068	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  00-22 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for a 
right knee disability, characterized as early post-traumatic 
osteoarthritis of the right knee, currently rated as 10 
percent disabling.  

2.  Entitlement to an increased disability evaluation for a 
left knee disability, characterized as chronic left knee 
sprain with osteoarthritis, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from June 1957 to 
March 1959.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in April 2004, it was remanded to the 
Department of Veterans' Affairs (VA), St. Petersburg, 
Florida, Regional Office (RO) for additional development and 
readjudication.  Following the completion of the requested 
development, a November 2005 rating decision increased the 
disability evaluation for the veteran's left knee disability 
from a 0 percent rating to a 10 percent rating.  As this 
increase did not represent a full grant of the benefit 
sought, the appeal has continued.  See AB v. Brown, 6 Vet. 
App. 35, 38-39 (1993).  A supplemental statement of the case 
was issued in November 2005 that reflected the increased 
rating for the left knee disability, and confirmed and 
continued the 10 percent rating for the right knee 
disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board finds there are further VA duties to 
assist the veteran in developing evidence pertinent to his 
claims, necessitating an additional remand.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

When the RO issued the November 2005 supplemental statement 
of the case, the veteran was informed that he would be given 
a period of 60 days to make any comment before returning his 
claim to the Board.  It was noted that if no additional 
information was received from the veteran within 60 days, the 
claims file would be returned to the Board for review of the 
issues on appeal.  

In January 2006, within the 60 day response period, the 
veteran directed a letter to the RO that contained additional 
argument and information pertaining to his claims.  The 
veteran included with this letter copies of VA medical 
records from the Dayton Beach VA outpatient clinic (VAOPC) 
and the Gainesville VA Medical Center (VAMC) dated in October 
and November 2005 that document the examination and treatment 
of the veteran's bilateral knees, which were not previously 
considered by the RO.  According to pertinent regulatory 
criteria, a supplemental statement of the case, so 
identified, will be issued and furnished to an appellant and 
his or her representative, following the receipt of 
additional pertinent evidence after a statement of the case 
or the most recent SSOC has been issued and before the appeal 
is certified and transferred to the Board.  38 C.F.R. 
§ 19.37(a) (2005).  No SSOC is of record, although the 
additional evidence is clearly pertinent to the claims on 
appeal.  It is incumbent upon the RO through the AMC to 
review the evidence and issue an appropriate SSOC.  

Secondly, it is noted that pursuant to the April 2004 remand, 
the veteran was afforded a VA examination in July 2005 for 
the purpose of the assessment of the severity of his 
bilateral knee disability.  In the report of that 
examination, it was noted that the veteran was scheduled to 
undergo a right total knee arthroplasty surgical intervention 
in September 2005.  In the VA treatment records submitted by 
the veteran in January 2006, however, it was noted that the 
veteran had cancelled the scheduled September 2005 total 
right knee replacement, and was instead scheduled for 
arthroscopic surgery of the knee based upon the findings of a 
November 2005 Magnetic Resonance Imagining (MRI) study.  

Thus far, no effort has been made to obtain the complete 
copies of VA medical records from the Daytona Beach VA OPC or 
the Gainesville VAMC from November 2005 to the present, 
including records of any surgical intervention that was 
carried out on the veteran's knees.  It is incumbent upon VA 
to assist the veteran in obtaining treatment records and 
medical evidence, the possible location of which has been 
specifically identified by the veteran in order to fully 
determine the severity of his service-connected bilateral 
knee disabilities.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  Obtain copies of the veteran's 
medical records from Daytona Beach VAOPC 
and the Gainesville VAMC from November 
2005 to the present, including records of 
any surgical procedure that was carried 
out on the veteran's knee(s).  All 
records obtained should be associated 
with the claims file.

2.  After undertaking any development 
deemed essential in addition to that 
specified above, readjudicate the claims 
of entitlement to an increased rating for 
his service-connected right knee 
disability and entitlement to an increased 
rating for his service-connected left knee 
disability, to include consideration of 
all evidence received since the November 
2005 supplemental statement of the case.  
If the determination is not a full grant 
of benefits sought, furnish the veteran 
and his representative with an SSOC, and 
afford him and his representative an 
opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KAY HUDSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


